Per Curiam.

Respondent Salko was admitted to the practice of law on June 22, 1955, in the Appellate Division of the Supreme Court, Second Judicial Department.
On December 7, 1974, respondent was convicted after trial of the crimes of conspiracy in the third degree, bribery, and bribing a witness. On April 11, 1975, he was sentenced to pay a fine of $1,000 on the conspiracy conviction and to five years’ probation on each of the other counts.
The crimes of bribery and bribing a witness are felonies under section 200.00 and section 215.00 of the Penal Law. Under subdivision 4 of section 90 of the Judiciary Law, an attorney convicted of a crime cognizable as a felony under the law of the State of New York, ceases to be an attorney or to be competent to practice law in this State (Matter of Donegan, 282 NY 285; Matter of Ginsberg, 1 NY2d 144).
The application should be granted and the name of respondent stricken from the roll of attorneys in this State.
Stevens, P. J., Markewich, Lupiano, Tilzer and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law of the State of New York.